The bill further stated that Thomas Clancy  Co. were indebted to the defendants Hill  Nalle, likewise of Petersburg, in a large sum, namely, five thousand two hundred and forty-three dollars and twenty-eight cents, by bond, in which the plaintiff was bound as their surety, and also nine hundred and seventy-nine dollars and seventy cents upon the note of Thomas Clancy  Co. themselves; that suits were instituted in Orange County Court on each of those debts, which were put to issue at May Term, 1829; that the plaintiff, being only a surety, left the defense to his principals, who withdrew the pleas at August Term, 1829, when judgments were rendered in both cases; and that in each a cessat executio was entered "until ordered by the plaintiffs," without the consent or knowledge of the present plaintiff; that writs of fi. fa. issued thereon from that term to the next on both judgments, which were levied on all the estate, real and personal, of Thomas Clancy  Co., and thereon writs of venditioni exponas issued from term to term until the filing of the bill, at which time the sheriff had them.
The bill further stated that execution was issued on each of    (173) the pretended judgments of Dwight  Co. and Bowers  Co. from September, 1829, which was also levied on the whole of the property of Clancy  Co., and that another was issued from March, 1830, and was then in the sheriff's hands; that under three various executions of Hill  Nalle, and the other creditors, the sheriff had made sundry sales, and paid out of the proceeds different sums to the attorney Scott, amounting to as much as would be due to his clients if the said payment to him by Clancy  Co. and his debts to them were deducted; but that the said Scott refused to make any such deductions, and that he and Dwight  Co. and Bowers  Co. claimed out of the moneys that would be raised by a sale of the residue of the property of Clancy  Co. (which was to be made in a few days) a sufficiency to satisfy those executions, without allowing any of those credits, upon the ground that they were older and to be preferred to those of Hill  Nalle; that if those credits were not allowed, the plaintiff would be greatly injured, inasmuch as Clancy 
Co. were insolvent, and the whole of their estate would be much less than sufficient to satisfy all the debts, and the deficiency on the judgment of Hill  Nalle against Clancy  Co. and the plaintiff would be levied from the plaintiff's estate. The bill *Page 142 
further stated that Hill  Nalle had directed the sheriff to apply the moneys raised by him to their execution against Clancy  Co. for the debt for which there was no surety, so as to throw the entire loss on the plaintiff, whose estate the sheriff was about to seize on the other execution, notwithstanding Clancy  Co. had instructed the sheriff, in writing, to apply the money raised on both the executions of Hill  Nalle, in the first place, to the execution against them and the plaintiff.
The bill then charged that the plaintiff was discharged from all liability on the judgment, by which he had been bound by the stay of execution, granted without his consent, and by the voluntary delay of the plaintiffs therein to issue it, and that the order of Clancy  Co. to the sheriff, as to the application of the money, was obligatory on him and the plaintiffs in the executions.
The prayer was for a discovery of the manner of taking the (174) judgments of Dwight  Co. and Bowers  Co., and of the payments made to Scott of the sums due from him to Clancy  Co., and of the agreements relative to discounting them in part of those judgments; and in the meantime that those creditors and Hill  Nalle should be enjoined from suing the sheriff for or receiving from him any of the moneys then in the sheriff's hands, or that might be raised by the approaching sales, unless there should be enough to satisfy all the said debts or, at any rate, unless the judgment to which the plaintiff is a party should be first satisfied or be discharged from it.
The answer of Scott denied that the judgments of Dwight  Co. and Bowers Co. were entered in the office, and stated that they were taken in term time, and in open court. It also denied that he received any payments on or had agreed to make any deduction of any debt of his own from those judgments. He admitted that certain payments had been made to him on other debts to the same creditors, which were placed in his hands for collection, and on which he had not brought suit on account of those payments and the promises of the debtors to discharge the balances thereon without suit, and that he had agreed that any debt of his own to Clancy  Co. should be received in the liquidation of these last-mentioned demands; that there is still a balance due on those debts, after making every deduction; that upon a statement of the mutual accounts between him and Clancy  Co. there is a balance in his favor of forty-four dollars and sixty-five cents, but that they are entitled to a further sum from him for a debt to Crane  Co. (in which they were partners) of two hundred and twenty dollars and sixty-two cents; yet that the said balance ought not to affect these transactions because, upon the failure of Clancy  Co., he had paid as their surety a much larger sum, and was still bound in like manner for heavy debts, which he would be obliged to pay. *Page 143 
The answers of Dwight  Co. and Bowers  Co. merely stated their ignorance of the actual transactions between their attorney and their debtors; denied any authority to the former to discount any debt of his own or any other person, and also denied the payment to them of anything on any one of their debts of which they had       (175) confided the collection to him, as set forth in Scott's answer; and they insisted on their right to raise the whole amount of their judgments by reason of the priority of their liens.
The plaintiff obtained injunctions as prayed for by him, by an order of a judge out of court, which was dissolved as to Hill  Nalle, upon their answer at the first term. The bill was then continued as an original bill, replications taken to the answers, and the cause set for hearing, without testimony being taken by either party, and transferred to this Court for hearing.
There is no equity upon the face of the bill against Hill  Nalle. If an agreement to stay the executions on the judgment, to which the plaintiff was a party, could have the effect of discharging him after he was fixed with the debt, there is yet no such agreement charged, nor anything from which it could be inferred. There is no particular time given to the debtors, no negotiation, no stipulation for delay set forth, but a mere memorandum by the plaintiff's attorney to the clerk not to issue the execution of his own accord, nor until it should be ordered. Besides, there was, in fact, no delay, for the plaintiffs did sue out execution from the very first term.
Then, as to the application of the money as between the two executions of Hill  Nalle, the question is one merely at law, where the present plaintiff could get all the relief he was entitled to by a motion upon the return of the executions. Indeed he did, in a few days after the filing of this bill, get in that way the benefit he seeks here, for the case at law between these same parties came to this Court, 3 Dev. Rep., 265, and was decided in favor of the present plaintiff, to the full extent of his rights. That case is, however, mentioned not for the purpose of showing that the plaintiff has availed himself of his remedy, but that he had another available and more obvious remedy.         (176)
The directions of the principal debtors as to the application of the money raised from the sales of their property are perfectly ineffectual. The duties and powers of the sheriff in that respect were beyond the control of the plaintiff in the process, after delivering both, *Page 144 
and much more beyond that of the defendants therein. The law applies the money raised on an execution.
The case against the other defendants is equally weak. If an attorney could set off his own debts, instead of receiving money, and thereby bind his client, although he failed to pay him — for which proposition we know of no authority or reason — the agreement for such a set-off, much more a settlement upon that basis, is pointedly denied by Mr. Scott's answer, as is also the receipt of any payment whatever from Clancy  Co. on the judgments enjoined, and there is no proof to the contrary on either point. It is hardly necessary to remark that the objection to the method of entering these judgments is subject to the same observations. If the objection were valid in law or were open to the complainant, the existence of the facts on which it rests is denied and not proved.
The bill must therefore be dismissed, and with costs to each of the defendants, except Thomas Clancy  Co.
PER CURIAM.                                       Bill dismissed.
Cited: Fox v. Kline, 85 N.C. 176.
(177)